Citation Nr: 1421521	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from December 1, 2009 and in excess of 40 percent from February 17, 2012 for venous varicosities, right lower extremity, status post stripping surgery with scars.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel

INTRODUCTION

The Veteran had active duty service from July 1982 to October 1982 and from March 1989 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, jurisdiction was transferred to the VA RO in Cheyenne, Wyoming.  

In March 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the last VA examination of the Veteran's service-connected varicose veins disability was in February 2012.  In a July 2012 statement, the Veteran argued that his service-connected condition continues to get worse as time goes on.  Moreover, at his March 11, 2014 Board hearing, the Veteran testified that his varicose vein disability caused severe swelling in his right lower extremity.  The undersigned requested that the Veteran submit photographs of his right lower extremity when he was experiencing this type of swelling.  On March 24, 2014, VA received copies of photographs from the Veteran in support of his appeal.  These photographs appear to be of the Veteran's right lower extremity.

In light of the Veteran's statement that his disability has gotten worse since his 
last examination in 2012 and the submission of photographs purporting to show swelling of the right lower extremity, the Board finds that a new VA examination is warranted to allow for a medical professional to examine the Veteran, review the submitted photographs, and provide a description of the current level of severity of the Veteran's service-connected varicose vein disability of the right lower extremity.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dating since August 2011 that have not yet been associated with the Veteran's claims file or electronic file.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for an "Artery and Vein Conditions" examination to determine the current severity of his right lower extremity disability.  The examiner 
must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported. 

The examiner should describe all symptomatology related to the service-connected right lower extremity varicose veins disability and should specifically address the photographs of the right lower extremity submitted by the Veteran in March 2014 to include the level of severity reflected therein.

3.  After the above has been completed to the extent possible, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



